DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 8/29/2022.  This action is made FINAL.

Claims 1-15 and 21-24 are pending and they are presented for examinations.

Response to Amendment

Applicant's arguments with respect to claims 1-15 and 21-24 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections

Claim 9 is objected to because of the following informalities:  
Claim 9 recite: “micro controller”.  This should be “microcontroller”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 and 21-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the microcontrollers" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the microcontrollers” are referring to a plurality of microcontrollers or other microcontrollers.

Claim 1 recite: [line 12-15] “the tasks of the operating system to be executed by the electronic control unit being allocated by the application task architecture to at least one of the cores of the selected microcontroller”…  [line 20-24] “developing the application task architecture by using one or more cores, different from the cores of the selected microcontroller, each one of the tasks being assigned to said one or more virtual cores”.
The examiner is unclear how these two limitations should be interpreted.  
	
“the tasks” in line 22 lack antecedent basis.  It is unclear if the tasks are referring to the tasks of the operating system or other tasks.
“the tasks of the operating system” which is designed/being allocated by the application task architecture to al least one or the cores (emphasis added).  During development phase of the claim 1, “each one of the tasks” being assigned to said one or more virtual cores that is different from the cores of the selected system.
	Since “the tasks” lacks antecedent basis, the two limitations above cannot be reasonably interpreted. 

Claim 1 recite: “developing the application task architecture by using one or more virtual cores”…   “associated each one of said one or more virtual cores with a corresponding one of the cores of the selected microcontroller”.  
The examiner is unclear how the above limitation should be interpreted.  

In order for each of the one or more virtual cores to be associated, each virtual core must have a respective core within the selected microcontroller.  However, the limitation merely status “using one or more virtual cores” without stating how many (i.e. one or more) virtual cores are present.  
“developing the application task architecture by using one or more virtual cores”.  The term “using one or more virtual cores” does not signify how many virtual cores are present.
“a corresponding one of the cores” is ambiguous.  It is unclear if “a corresponding one of the cores” was meant to be interpreted as particular one of the cores or each virtual core has a corresponding core (i.e. one to one).

Claim 1 recite: “wherein at least one core among the cores of the selected microcontroller is determined to have one or more capabilities different from an other one of the cores”…  “wherein said associating of the one or more virtual cores is based on the capabilities of the cores of the selected microcontroller”.
It is unclear if the association of the one or more virtual cores is based on each capability of the cores or the entire capabilities of the cores within the selected microcontroller.  
Furthermore, the one or more virtual cores that is used to develop the application task architecture does not specify how many virtual core(s) is/are present.

Claim 3 recite: “wherein tasks assigned to any one virtual core”.  The examiner is unclear which tasks are assigned to any one virtual core.  

Claim 4 (similarly claim 12) recite: “the cores of the select microcontroller are arranged among at least two separate groups of cores by a bridge”.  The examiner is unclear how the term “among” should be interpreted.  The term among could be interpreted as: the cores of the selected microcontroller are surrounded by/in company of at least two separate groups… or the cores of the selected microcontroller are arranged in at least two separate groups.  

Claim 5 recite: “at least one core among the cores of the microcontroller is a checker core”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which at least one core among the cores of the microcontroller from plurality of microcontrollers the at least one core among the cores of the microcontroller is referring to.

Claims 2-5, 12, 13, 14, 21 are rejected based on rejection of claim 1.

Claim 6 recites the limitation "the microcontroller" on multiple instances.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which microcontroller from plurality of microcontrollers the microcontroller is referring to.

Claim 6 (similarly claims 7, 12) recite: “associating each core among the cores of the microcontroller with a corresponding one virtual core of the virtual cores having a greatest similarity in terms of said characteristics.
It is unclear how similarity is determined.  The term similarity is a relative term which renders the claim indefinite.
The examiner is unclear if each core among the cores of the microcontroller is associated with corresponding one virtual core (i.e. individual/distinct virtual core) or if each core is associated with single virtual core (i.e. corresponding one virtual core).

Claim 8 (similarly claim 15) recite: “establishing a core affinity for at least one virtual core of the virtual cores and for at least one core of the cores of the microcontroller”…  “wherein the affinity is defined as any one of”…  There is insufficient antecedent basis for this limitation in the claim.  It is unclear the cores are referring to the processor cores or other cores.  Based on the limitation, two affinities are established, one for at least one virtual core and another for at least one core of the microcontroller.  The examiner is unclear which affinity “the affinity” is referring to.

Claim 8 (similarly claim 15) recite: iii) an integration onto a same core as a given task, iv) an  integration onto a core that operates… v) an integration onto a core that operates… vi) an integration onto a core that operates…
The examiner is unclear if “a core” is referring to a core of a microcontroller or a virtual core.  Since, there are virtual cores and cores of the microcontrollers.  Mere recitation of a core is ambiguous.

Claims 7, 8, 15, 22 are rejected based on rejection of claim 6. 

Claim 9 recites the limitation "the cores" on multiple instances.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear the cores are referring to the processor cores or other cores.

Claim 9 recite: “the capabilities”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which capabilities amongst the one or more capabilities, the capabilities are referring to.

Claim 9 recite: “the application task architecture of the operating system configured to allocate tasks to be performed by the electronic control unit to the cores of the microcontroller…”  The examiner is unclear how this limitation should be interpreted.  

Claim 9 recite: “associates each on of said one or more virtual cores with a corresponding one of the cores of the microcontroller”.  The examiner is unclear if each one of said one or more virtual cores is/are associated with distinct individual core of the cores of the microcontroller or if each one of said one or more virtual cores is/are associated with one particular core of the cores.  

Claims 10, 11, 23, 24 are rejected based on rejection of claim 9.

Claim 12 recite: “The method as claimed in claim 3.  Claim 3 recites: “The design method as claimed in claim 2”.  The other dependent claims of claim 1 recites “The design method”.  The examiner is unclear if “The method” should be interpreted as “The design method” or if it was intentionally written as “The method” which introduces ambiguity. 

Claim 12 (similarly claims 13, 14, 21) recite: “the microcontroller” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the microcontroller is referring to the selected microcontroller or another microcontroller.

Claim 22 recite: “the selected microcontroller”.  There is insufficient antecedent basis for this limitation in the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196